Citation Nr: 9900149	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for dermatitis including 
lichen planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to July 
1979.

The instant appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, which denied a claim for a 
rating in excess of 10 percent for residuals, healed 
generalized dermatitis.  During the pendency of this appeal 
an increased rating, to 30 percent, was granted in a February 
1998 rating decision.  Since this claim has not been 
withdrawn, an increased rating above 30 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that his service-
connected dermatitis including lichen planus has increased in 
severity in recent years; therefore, he believes an increased 
rating is warranted.


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file(s).  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against 
granting an increased rating for dermatitis including lichen 
planus.


FINDINGS OF FACT

The appellants service-connected dermatitis including lichen 
planus is currently manifested by itching, reports of 
exudation in the summer, extensive lesions, and marked 
disfigurement.  The record does not show ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnant symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected dermatitis including lichen planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Two VA examinations were performed pursuant to the 
appellants claim for benefits, and numerous color 
photographs of the veteran were associated with the claims 
folder.  In addition, the RO developed pertinent private 
medical records.  Also, all available service medical records 
have been obtained.  For these reasons, the Board finds that 
VAs duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellants request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Boards responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veterans service medical records show that on his June 
1976 enlistment examination the veteran reported that he had 
had or currently had a skin disease.  The examiner noted that 
the veteran had slight skin irritation.  Clinical records in 
service showed several instances of dermatological 
complaints.  An August 1976 record noted scaly vesicles on 
the left arm and right wrist attributed to an allergic 
reaction to shots.  In May 1978 a groin rash was assessed as 
probable tinea cruris and he was prescribed Tinactin.  

The veterans April 1979 separation examination noted that 
the veteran reported an allergic-type rash of one months 
duration five years previously which left him with 
generalized hyperpigmented areas.  In April 1979 the veteran 
was noted to have a six-week history of annular lichen planus 
mixed with normal lesions of lichen planus on the penile 
shaft and dorsum of the left foot.  Hygienic instructions 
were given, and he was prescribed a medicated cream.  In June 
1979 the veteran reported a rash on the arms, chest, back, 
and legs which itched, turned into bumps, and finally became 
open sores.  A June 1979 dermatology clinic evaluation 
reported lichen planus all over the trunk and extremities 
which began one the left arm six weeks previously.  Valisone 
cream was prescribed for the most pruritic lesions.  

A February 1980 VA examination diagnosed residuals of healed 
generalized dermatitis, manifested by generalized, pigmented 
scars over the body except for the hands and face.  Service 
connection for residuals of healed, generalized dermatitis 
was awarded in a March 1980 rating decision, and a 10 percent 
disability evaluation was assigned.  VA treatment records 
include a 1983 pathology report of punch biopsies of the back 
which diagnosed lichen planus and records from June and July 
1987 which reported active lichen planus on the legs and was 
treated with medicated ointment.

During a January 1988 VA examination, the veteran reported 
that three to six month periods passed where he had no 
problems with his skin disorder but that flare-ups lasted 
weeks or months.  Physical examination indicated that the 
veteran was not chronically or acutely ill and was in no 
acute distress.  There was generalized, widespread dermatitis 
with hyperpigmented macules on the arms and extremities.  The 
macules were from five millimeters to one centimeter in 
diameter.  There was mild desquamation in some places, and 
there were some excoriations in the lower extremities.  
However, there was no evidence of the skin disorder on the 
head or the face and the symptoms were not as significant on 
the trunk.  No vesicles, pustules, or papules were found, and 
there was no pyoderma.

In May 1995 the veteran filed the present claim for increase.  
A review of VA outpatient treatment records from December 
1989 to March 1994 reveals no significant complaints, 
treatment, or diagnosis referable to the service-connected 
dermatitis with lichen planus.  The Board has also reviewed 
treatment records dated in October and November 1995 from the 
veterans private dermatologist, J. F. OBrien, M.D.  These 
records show that the veteran was employed.  An October 1995 
record indicated that the veteran had not received treatment 
for his skin disorder since the previous April.  He was 
prescribed several medications, including Loz Hydrin 12% 
lotion and Atarax tablets.  A follow-up record in November 
1995 reported that the veteran was doing fine.

The veteran has asserted that an increased rating is 
warranted because he has exudation and itching and that the 
treatment he sought from VA afforded him no relief.  In his 
October 1996 appeal statement, he indicated that he had 
extensive lesions and marked disfigurement.  In March and May 
1997, the veteran provided several color photographs of 
various parts of his body which showed various small areas of 
discoloration on the back, legs, arms, and trunk.

A statement from the veterans wife dated in April 1997 
indicated that the veterans service-connected skin disorder 
has worsened and had spread all the way to his neck.  She 
reported that her husband no longer wore shorts or sleeveless 
shirts due to stares of others and questions from others 
about whether he had a contagious disease.  She stated that 
once her husband was asked to leave a hotel pool area due to 
his skin disorder.  She noted that the request was made in 
front of his children and that the experience was acutely 
embarrassing.  The veterans wife also indicated that the 
skin disorder had affected the veterans employment as he had 
not passed [physicals for jobs] for cosmetic reasons.  
She also reported that he was turned down for a summer job 
coaching basketball and baseball camp since he could not wear 
the uniform which included short pants.  Written statements 
by the veteran echo his wifes assertions that his skin 
disorder has spread and that the disorder was an 
embarrassment in public.

During a February 1997 VA examination the veteran reported an 
increase in the number and involvement of dark skin lesions 
on his body.  He stated that the lesions were dry and scaly 
in winter but in summer they became open sores that oozed 
blood and pus.  He reported slight itching and occasional 
pain when the lesions were open wounds.  It was further noted 
that the veteran was not taking any current treatment for his 
skin disorder.

Physical examination revealed diffuse, hyperpigmented lesions 
measuring three millimeters to one centimeter throughout the 
body but predominantly on the pretibial legs.  The legs were 
also noted to have scarring from old lesions.  There were 
significantly fewer lesions on the trunk and back and upper 
arms.  A couple of lesions were noted on the back of the neck 
near the hairline.  There were no open wounds or sores at the 
time of the examination and there was no evidence of 
associated systemic or neurological complaints.  The veteran 
was found to be functional, well developed, well nourished, 
and in no acute distress.  The diagnosis was lichen planus 
which may be slowly worsening.  The Board has also 
reviewed color photographs of the veteran prepared by VA in 
1997.

In November 1997 the veteran underwent another VA 
examination.  He was noted to be employed.  He reported that 
the skin disorder itched and that he had not been able to 
sleep well in years due to the itching.  He indicated that no 
treatment seemed to help the disorder, including Calamine 
lotion.  He reported that his symptoms worsened from May to 
September and that he developed little white dots in the 
summer.  Physical examination revealed slightly 
hyperkeratotic macules of the right foreleg with fine striae.  
The right pretibial area had a denuded surface consistent 
with an excoriation.  The dorsum of the feet had verrucous-
looking lesions.  No vesicles were noted.  There were two 
lesions on the forearms and less significant lesions on the 
upper arms.  The face, neck, trunk, buttocks, and upper 
thighs were devoid of lesions as was the mouth.  The 
diagnosis was chronic lichen planus.

Based on the findings of the two VA examinations in 1997 in 
addition to the color photographs, the disability evaluation 
for dermatitis with lichen planus was increased to 30 
percent, effective from May 1995.

Pursuant to 38 C.F.R. § 4.20, the RO rated the veteran's 
dermatitis with lichen planus as analogous to dermatitis 
exfoliativa pursuant to Diagnostic Code 7817.  38 C.F.R. 
§ 4.118, Diagnostic Code 7817 (1998).  Dermatitis exfoliativa 
is rated as for eczema pursuant to Diagnostic Code 7806.  
38 C.F.R. § 4.118, Note following Diagnostic Code 7819 
(1998).  Diagnostic Code 7806 provides that a 30 percent 
evaluation requires exudation or constant itching, extensive 
lesions or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  The next higher rating of 50 
percent is the highest schedular rating under this Diagnostic 
Code and is warranted where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
dermatitis with lichen planus is not warranted.  The evidence 
of record shows that the veterans skin disorder causes 
itching, exudation in the summer, extensive lesions, and 
marked disfigurement.  However, the most recent VA 
examinations and the recent color photographs of the veteran, 
did not show ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptionally 
repugnant symptoms.  The February 1997 VA examiner 
specifically noted that there was no evidence of systemic or 
nervous manifestations.

Further, the veterans assertions primarily parallel the 
criteria for his currently assigned 30 percent evaluation.  
Although the medical evidence demonstrates that the veterans 
service-connected skin disorder results in marked 
disfigurement, the evidence of record, to include the 
statements made by the veteran and his wife, do not suggest 
that the veterans disorder is exceptionally repugnant.  The 
most recent VA examination revealed that the lower legs were 
the area of most significant symptomatology and that there 
were many areas of the body, including the face, neck, trunk, 
buttocks, and upper thighs, where there was no involvement of 
the disease.  As none of the criterion for the 50 percent 
schedular rating is met in this case, it is found that an 
increased evaluation for dermatitis with lichen planus is not 
justified.

The Board notes that the most repugnant conditions may be 
submitted for central office rating with several unretouched 
photographs.  38 C.F.R. § 4.118, Note following Diagnostic 
Code 7819 (1998).  Also, total disability ratings may be 
assigned without reference to central office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms.  Id.  The Board does not find that 
submission of this case to central office is warranted as the 
evidence, described above, does not demonstrate that the 
veteran has a most repugnant condition.  As noted above, the 
medical evidence shows that there is no involvement of the 
face, neck, trunk, buttocks, or upper thighs and there is 
minimal involvement of the forearms and upper arms.  
Furthermore, the Board declines to assign a total disability 
rating without reference to the central office because, aside 
from the fact that the veteran is not diagnosed with either 
pemphigus or dermatitis exfoliativa, there is no medical 
evidence that the veteran has constitutional symptoms as a 
result of his lichen planus.  The February 1997 VA examiner 
clearly stated that there was no evidence of systemic 
involvement as a result of the skin disorder.  

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected skin disorder or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular criteria.  The medical evidence does 
not show that the veteran has ever been hospitalized for 
dermatologic reasons.  Moreover, the evidence of record does 
not indicate that there has been a marked interference with 
his employment due to his skin disorder as the veteran is 
currently employed.  The Board takes note of the contentions 
of the veterans wife that he has been turned away from 
certain jobs due to his skin disorder; however, the most 
recent VA examination report clearly shows that he is 
presently employed.

In conclusion, it is found that the preponderance of the 
evidence is against the veterans claim for an increased 
evaluation for the service-connected dermatitis including 
lichen planus.



ORDER

A claim for entitlement to an increased rating for dermatitis 
including lichen planus is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
